         Case 1:19-cv-00134-LJO-SAB Document 5 Filed 01/30/19 Page 1 of 3


 1   René P. Voss (CA Bar No. 255758)
     Natural Resources Law
 2   15 Alderney Road
     San Anselmo, CA 94960
 3   Phone: (415) 446-9027
     Email: renepvoss@gmail.com
 4   LEAD COUNSEL

 5   Matt Kenna (CO Bar No. 22159)
     Public Interest Environmental Law
 6   679 E. 2nd Ave., Suite 11B
 7   Durango, CO 81301
     Phone: (970) 749-9149
 8   Email: matt@kenna.net
     Applicant Pro Hac Vice
 9
     Attorneys for Plaintiffs
10
11
                                      UNITED STATES DISTRICT COURT
12
                                 EASTERN DISTRICT OF CALIFORNIA
13
14                                          FRESNO DIVISION

15
     SEQUOIA FORESTKEEPER and                        No.: 1:19-cv-00134-AWI-BAM
16   EARTH ISLAND INSTITUTE,
17
                        Plaintiffs,
18          v.                                       PLAINTIFFS’ PROOF OF SERVICE OF
                                                     SUMMONS AND COMPLAINT;AND
19   TERESA BENSON, in her official capacity as      COURT NOTICES: ORDER SETTING
     the Forest Supervisor of the Sequoia National   SCHEDULING CONFERENCE,
20
     Forest; and the UNITED STATES FOREST            AVAILABILITY OF MAGISTRATE, AND
21   SERVICE,                                        VDRP

22          Defendants.
23
24
25
26
27
28


                                                                                  1
         Case 1:19-cv-00134-LJO-SAB Document 5 Filed 01/30/19 Page 2 of 3


 1          In accordance with Fed. R. Civ. Proc. 4(i) and Civil Local Rule 210, I declare under
 2   penalty of perjury that I mailed copies of the Summons, Complaint, Order Setting Scheduling
 3   Conference, Notice of Availability of A Magistrate Judge to Exercise Jurisdiction and Appeal
 4   Instruction with attached Consent Form, and Notice of Availability Voluntary Dispute
 5   Resolution Program (VDRP) and Stipulation to Elect VDRP in Sequoia ForestKeeper, et al, v.
 6   Teresa Benson, et al., Civ. No. 1:19-cv-00134-AWI-BAM, filed in the United States District
 7   Court for the Eastern District of California, Fresno Division, by U.S. Certified Mail (see attached
 8   receipts) to the following persons or entities on January 30, 2019, thereby effecting service.
 9          I further declare that I am at least 18 years of age and not a party to this action.
10
     Teresa Benson – Forest Supervisor                      United States Attorney's Office
11   Sequoia National Forest                                Civil Process Clerk
12   1839 South Newcomb Street                              501 “I” Street, Suite 10-100
     Porterville, CA 93257                                  Sacramento, CA 95814
13
     United States Forest Service                           Matthew Whitaker
14   c/o Vicky Christiansen – Chief                         Acting U.S. Attorney General
     1400 Independence Avenue, S.W.                         Department of Justice Room B-103
15
     Washington, D.C. 20250-0003                            950 Pennsylvania Avenue, N.W.
16                                                          Washington, D.C. 20530-0001

17
18   DATED this 30th day of January, 2019,
19
20
                                                            _________________________
21                                                          René Voss
22
23
24
25
26
27
28

     Case No: 1:19-cv-00134-AWI-BAM – PLAINTIFFS’ PROOF OF SERVICE OF SUMMONS
     AND COMPLAINT; AND COURT NOTICES                                                                 2
Case 1:19-cv-00134-LJO-SAB Document 5 Filed 01/30/19 Page 3 of 3
